COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-18-00233-CR


TERRY SCHROEDER                                                      APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 211TH DISTRICT COURT OF DENTON COUNTY
                     TRIAL COURT NO. F18-306-211

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      Appellant Terry Schroeder attempts to appeal the trial court’s judgment

based on his plea bargain with the State. We dismiss this appeal.

      In exchange for a six-month sentence in a state jail facility, Appellant pled

guilty and judicially confessed to failing to register as a sex offender. See Tex.

Code Crim. Proc. Ann. art. 62.102(a), (b)(1) (West 2018); Tex. Penal Code Ann.


      1
       See Tex. R. App. P. 47.4.
§ 12.35(a) (West Supp. 2017) (providing generally that a person convicted of a

state jail felony faces confinement ranging from 180 days to two years).

Appellant also waived many of his rights and signed a separate waiver of appeal.

The trial court’s certification of appeal provides that this is a plea-bargained case

and Appellant has no right of appeal. See Tex. R. App. P. 25.2(a)(2), (d). The

certification also indicates that Appellant has waived his right of appeal.

      Accordingly, on May 23, 2018, we informed Appellant by letter that his

appeal would be subject to dismissal based on the trial court’s certification unless

he or any party filed a response by June 4, 2018, showing grounds for continuing

the appeal. See Tex. R. App. P. 25.2(d), 44.3. We have received no response.

      Rule 25.2(a) allows a plea-bargaining defendant to appeal only matters

raised by written motion and ruled on before trial or only with the trial court’s

permission. Tex. R. App. P. 25.2(a)(2). But “[w]ith a full understanding” of that

rule, Appellant specifically “waive[d] the right to any appeal in this case and

state[d] that [he did] not desire to appeal.” See Tex. R. App. P. 25.2(a), (d).

      Accordingly, we dismiss this appeal. See Tex. R. App. P. 25.2(d), 43.2(f).

                                                    PER CURIAM

PANEL: PITTMAN, J.; SUDDERTH, C.J.; and BIRDWELL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 12, 2018




                                          2